Citation Nr: 0020372	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  98-14 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of degenerative joint disease of the lumbar 
spine, currently evaluated as 10 percent disabling.

2.  Evaluation of tinnitus, currently evaluated as 10 percent 
disabling.  

3.  Evaluation of a bilateral hearing loss disability, 
currently evaluated as zero percent disabling.  

4.  Entitlement to service connection for buckling and 
weakness of the legs.

5.  Entitlement to service connection for chest pains.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1974 to June 
1975, from July 1975 to September 1984, and from October 1984 
to March 1997, for a total active service period of 22 years, 
7 months, and 28 days.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for buckling and weakness of the legs and for chest 
pains.  By that same rating action, service connection was 
granted for lumbosacral strain, tinnitus, and bilateral 
hearing loss.  The veteran has indicated disagreement with 
the assigned evaluations for these disabilities.  

REMAND

Having reviewed the record, the Board has concluded that the 
instant claims must be returned to the RO in order to ensure 
compliance with due process considerations.  In his VA Form 9 
(substantive appeal), which is dated August 1998, the veteran 
indicated that he desired a hearing before a member of the 
Board at the local VA office.  In a VA Form 646 dated 
December 8, 1998, the veteran's representative indicated that 
contentions on the appellate issues raised in this case would 
be further advanced at the requested travel board hearing.  

There is no indication from the record that the veteran was 
scheduled for a travel board hearing in accordance with his 
request, and by letter dated December 10, 1998, the appeals 
were certified to the Board for disposition.  The instant 
claims are being remanded so that the RO will have the 
opportunity to schedule the veteran for the requested 
hearing.  

Accordingly, the instant claims are REMANDED for the 
following actions:

1.  The RO should schedule the veteran 
for a hearing before the Board at the 
local VA office, in accordance with the 
Board's travel schedule.  The veteran and 
his representative should be notified of 
the date, location, and scheduled time of 
the hearing.  

2.  The veteran is reminded of the 
obligation of to submit well grounded 
claims with regard to his claims for 
service connection for buckling of the 
legs and knees and for chest pains.  If 
there is competent evidence of medical 
diagnoses to account for these 
complaints, such evidence should be 
submitted.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claims on appeal.  



		
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




